Citation Nr: 9910736	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back injury 
with degenerative joint disease and central herniation at L4- 
L5, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for tinea pedis, 
status post bilateral phalangectomy, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1972 to 
December 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) increased the disability 
evaluation for low back injury with degenerative arthritis 
from 20 percent disabling to 40 percent disabling, and also 
increased the disability evaluation for tinea pedis status 
post bilateral phalangectomy from 10 percent disabling to 20 
percent disabling.

The appellant's claim for an increased rating for tinea 
pedis, status post bilateral phalangectomy, is addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claim for an 
increased rating for low back injury with degenerative 
changes and herniated disc at L4- L5 has been obtained by the 
RO.

2.  The appellant's low back disability, diagnosed as lumbar 
spine degenerative joint disease and central herniation at 
L4- L5, is primarily manifested by persistent symptoms of 
chronic pain and sciatica with little intermittent relief.

3.  The appellant's low back disability does not produce an 
exceptional or unusual disability picture with related 
factors such as need for frequent hospitalization or marked 
interference with employment.



CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for low back 
injury with degenerative joint disease with central 
herniation at L4- L5 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, 
Part 4; Diagnostic Codes 5285- 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating for low back injury with 
degenerative joint disease and central herniation at L4- L5 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, he has undergone recent VA spine 
examination, and his VA outpatient treatment records have 
been associated with the claims folder.  The Board is of the 
opinion that the evidence of record is sufficient to decide 
this case and, accordingly, the Board finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that his symptomatology 
of chronic low back pain, radicular pain, muscle spasms, 
decreased lower extremity sensory perception, and limitation 
of motion warrants a disability evaluation in excess of the 
currently assigned 40 percent rating.  His service medical 
records reveal that, in January 1974, he presented to the 
troop medical clinic for complaint of pain in the back and 
legs which were run over by a 11/2 ton trailer.  At the time of 
his discharge from service in November 1979, he continued to 
complain of recurrent back pain.

VA Compensation and Pension (C & P) examinations in the early 
1980's revealed his continued complaint of back and side 
pain.  Slight scoliosis of the lumbar spine and 
pseudoarthritis of the transverse processes of S1 and S2 were 
detected by x- ray examination.  An October 1993 x- ray 
examination revealed straightening of the lumbar spine which 
was indicative of muscle spasms.  Magnetic resonance imaging 
(MRI) scan findings, dated in January 1994, revealed a 
central herniated nucleus pulposus at the L4- L5 level with 
early degeneration associated with slight interspace 
narrowing.

VA spine examination, dated in September 1995, revealed 
increased lumbar lordosis and moderate paravertebral muscle 
spasm along the appellant's lumbar spine bilaterally.  He 
exhibited mild to moderate discomfort with any motion of the 
lumbar spine and there appeared to be moderate decreased 
sensation over the right lower extremity as compared to the 
left.  Reflexes were +2-3 of the left and right patella and 
2+ bilaterally for the Achilles Tendon.

By means of a rating decision dated in August 1995, the RO 
granted service connection for residuals of low back injury 
with degenerative arthritis, and assigned a 20 percent 
disability evaluation.

An August 1995 VA MRI examination showed no interval changes 
of the appellant's lumbar spine since January 1994, although 
there appeared to be a mild degree of spinal stenosis at the 
L4- L5 level due to the disc herniation.  A June 1996 
neurosurgical consultation revealed fully intact motor and 
sensory findings and a conclusion of non- operable back pain.  
On July 8, 1996, the appellant participated in three- week VA 
Chronic Pain Program.  By means of a rating decision dated in 
August 1996, the RO assigned the 40 percent disability 
evaluation currently in effect with an effective date of July 
8, 1996.

VA outpatient treatment records, dated from August 1996 to 
February 1997, reveal pharmacologic treatment consisting of 
narcotic medication, muscle relaxers, analgesics, topical 
ointments and nonsteroidal anti- inflammatory drugs.  In 
November 1996, the appellant was exercising and walking 
several times per week, and he was using a transcutaneous 
electrical nerve stimulation (TENS) unit.  Physical 
examination in December 1996 revealed some decreased sensory 
perception of the big toes bilaterally, however, muscle 
strength was 5+ in all 4 quads and all reflexes were 2+.

On VA spine examination, dated in February 1997, the 
appellant complained of pain in the lower back and feet.  
Physical examination of the lumbar spine revealed moderate 
hyperlordosis with moderate right paravertebral muscle spasm.  
He was capable of approximately 90 degrees of forward 
flexion, approximately 20 degrees of backward extension, 
approximately 30 degrees of lateral flexion bilaterally and 
approximately 20 degrees of rotation bilaterally.  Pain was 
evident on all movements, but was worse on forward flexion.  
Straight leg raising was positive at 45 degrees bilaterally.  
Deep tendon reflexes were present and equal.  He had a 
tingling sensation in the right leg.  Diagnosis was of lumbar 
spine degenerative joint disease with central herniation at 
L4- 5.

Subsequent VA outpatient treatment records show that, in 
September 1997, the appellant complained of increased 
severity of lumbar back pain.  Physical examination was 
negative for radiculopathy or myelopathy.  A subsequent MRI 
examination revealed findings of possible mild lower lumbar 
disc derangement.  In October 1997, he reported increased 
pain and numbness involving the right leg and hip after 
walking on the previous day.  The examiner noted that the 
appellant had right sided sciatica "today", and had had 
left sided sciatica about 2 weeks previously.  On the 
following day, he walked with guarded ambulation, and his 
back was tender.  In January 1998, he underwent steroidal 
trigger point injections.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the appellant's lumbar 
spine disability as 40 percent disabling under Diagnostic 
Code 5295 which contemplates a severe lumbosacral strain 
manifested by symptomatology including listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  This is the highest 
rating under this diagnostic code.

A 40 percent disability is also assignable for favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), and 
intervertebral disc syndrome characterized by severe, 
recurring attacks with intermittent relief (Diagnostic Code 
5293).

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  A 60 
percent disability is warranted for residuals of a vertebral 
fracture without cord involvement with abnormal motility 
requiring neck brace (jury mast) (Diagnostic Code 5285), 
complete bony fixation of the spine with favorable angle 
(Diagnostic Code 5286) and pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (Diagnostic Code 5293).

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Where limitation of motion is 
compensable under the schedular criteria in the diagnostic 
code(s) applicable to the joint(s) involved, the 
corresponding rating will be based upon limitation of motion 
under the appropriate diagnostic code(s) for the joint(s) 
involved.  Id.; see also Hicks v. Brown, 8 Vet.App. 417 
(1995).

In this case, there is no evidence of ankylosis, complete 
fixation or vertebral fracture of the lumbar spine.  
Accordingly, the appellant is not entitled to increased 
ratings under Diagnostic Codes 5285, 5286 and 5289.

Review of the record shows the appellant's well- documented 
history of muscle spasm, limited and painful lumbar spine 
motion, radicular pain and some decrease in sensory 
perception of the lower extremities.  MRI examinations reveal 
degeneration of the L4- 5 disc with small, central disc 
herniation and possible mild lower lumbar disc derangement.  
The more recent evidence shows that in addition to back pain 
that is chronic, the appellant has also had relatively 
frequent episodes of right and left- sided sciatica.  The 
Board finds the evidence in relative equipoise as to whether 
the back disability is more nearly pronounced.  With 
application of the benefit of the doubt rule, the appellant 
is entitled to a 60 percent rating under Diagnostic Code 5293

The schedular rating criteria represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

Accordingly, the Board is unable to conclude that this 
disability results in an unusual or exceptional disability 
picture which is not contemplated in the schedular assignment 
of the 40 percent schedular rating.  Accordingly, the Board 
finds that assignment of an extraschedular rating is not 
warranted.


ORDER

An increased rating for low back injury with degenerative 
joint disease and central herniation at L4- L5 is granted, 
subject to the criteria that govern the payment of monetary 
awards.


REMAND

The Board notes that the service connected foot disability is 
characterized as tinea pedis and status post bilateral 
phalangectomy.  The better rating practice would be to assign 
separate ratings for the skin and musculoskeletal 
disabilities involving the feet.  In this regard, the 
appellant has not voiced complaint related to tinea pedis 
during the appeal.  

Review of the record reveals that, subsequent to his February 
1997 VA feet examination, the appellant underwent 
bunionectomy of the right foot with arthroplasty of the 5th 
digit of the right foot.  The Board is of the opinion that he 
should be afforded another VA feet examination in order to 
determine the current nature and severity of the service 
connected foot disability following his recent surgery.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain all VA records of treatment, both inpatient 
and outpatient, of the appellant's bilateral foot 
disability since March 1998.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination by a podiatrist for the purpose of 
determining the nature and severity of his service 
connected bilateral foot disability.  In view of 
the fact that in addition to the service connected 
bilateral phalangectomy, he suffers from other 
foot disorders, to include hallux valgus and pes 
planus, it is requested that the examiner indicate 
which foot disorders should be considered part and 
parcel of the service connected disability.  The 
examiner is also requested to then identify the 
signs and symptoms that are manifestations of the 
service connected foot disorder(s).  Subjective 
complaints and objective findings should be 
legibly recorded in detail.  

The examiner is specifically requested to state 
whether there is functional loss of use of the 
feet due to limitation of motion, weakness, excess 
fatigability, instability of station, disturbance 
of locomotion, interference with weight bearing 
and/or incoordination.  DeLuca v. Brown, 8 
Vet.App. 202 (1995) (medical examination must 
comply with requirements of 38 C.F.R. §§ 4.40 and 
4.45 which, in addition to the schedular criteria, 
require the examiner to express opinion on whether 
factors such as pain, pain on use, weakened 
movement, excess fatigability, or incoordination 
cause additional disability.  The examiner is also 
requested to provide opinion as to whether the 
service connected bilateral foot disability is 
"moderate", "moderately severe" or "severe" 
in degree.  The examiner must provide a rationale 
for the opinions expressed.  The claims file and a 
copy of this remand must be made available to the 
examiner.

4.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Following the completion of the above, the RO 
should readjudicate the claims, assigning separate 
ratings for the tinea pedis and the post-operative 
foot disability and considering all relevant 
schedular criteria and any new evidence.  
Consideration of evaluations under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is also requested and, 
therefore, must be addressed on readjudication.  
If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains 
denied, the appellant and his representative 
should be furnished a Supplemental Statement of 
the Case and given the opportunity to respond 
thereto.

Thereafter, if necessary, the case should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

